The question in this case arises upon the construction of a quitclaim deed made in the common form under our practice, with the habendum providing that it shall not take effect until after the decease of the grantor. This is not an unusual mode of conveyance in this and other New England States, and is, upon the face of it, open to the objection of attempting to create an estate in fee in futuro. It is the duty of the Court, of course, to sustain the intention of the parties if upon any legal grounds it can be sustained. *Page 305 
The language of this instrument may be construed as a covenant to stand seized, as the intention is clear, and as, upon inquiry, we find that the relations of the parties to this deed are such as to furnish a sufficient consideration; for it is admitted in the case, though not upon the face of the deed, that the grantor was the mother of the husband of the grantee, by whom he had children.
The cases of Wallis v. Wallis, 4 Mass. 135, Gale v.Coburn, 18 Pick. 397, and Bell v. Scammon, 15 N.H. 381, are strictly analogous to this case, upon the point here decided. See, also, Byron v. Bradley, 16 Conn. 473. It is unnecessary to consider whether the deed could be sustained upon other grounds.
Judgment for the defendant.